Citation Nr: 9907169	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for lung disability 
resulting from exposure to asbestos, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 

INTRODUCTION

The veteran served on active duty from April 1943 to July 
1946.

This appeal arose a rating decision in May 1993 by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Pittsburgh, Pennsylvania.

In a decision dated February 26, 1996, the Board of Veterans' 
Appeals (the Board) denied entitlement to an evaluation in 
excess of 10 percent for lung disability resulting from 
exposure to asbestos.  The veteran-appellant appealed the 
Board's decision to the United States Court of Veterans 
Appeals (the Court), which, upon a joint motion by the 
appellant and the Secretary of Veterans Affairs, vacated the 
Board's decision and remanded the case to the Board for 
further proceedings.  [redacted].

In May 1998, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in January 1999.


REMAND

While this case was in remand status, the veteran was 
scheduled for a pulmonary examination, including pulmonary 
function tests (PFTs), as requested by the Board.  An 
examination was conducted in July 1998, but the RO found that 
examination to be inadequate for rating purposes, because 
results of pre-bronchodilator and post-bronchodilator PFTs 
had not been reported, and because the veteran had been 
wearing a back brace during the PFTs.  Another examination 
was conducted in September 1998.  However, at that 
examination, the veteran refused to remove his back brace 
during the PFTs.  The examining physician found that the 
presence of the brace may have affected the results of the 
PFTs and the request that the veteran remove the brace during 
the tests was reasonable.

The current criteria of VA's schedule for rating pulmonary 
disabilities are based on the results of PFTs.  In the 
veteran's case, the Board finds that it is necessary, in 
order to appropriately rate the veteran's pulmonary 
disability, to have the results of pre-bronchodilator and 
post-bronchodilator PFTs performed when the veteran is not 
wearing a back brace.  This case will therefore be remanded 
to the RO again for that purpose.  The Board advises the 
veteran that, when a claimant, without good cause, fails to 
report for and cooperate with a necessary examination, a 
claim for an increased disability evaluation shall be denied.  
38 C.F.R. § 3.655 (1998).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be examined by a specialist in pulmonary 
medicine, who should review a copy of 
this REMAND and copies of the reports of 
the following: a VA pulmonary examination 
in April 1986; a private respiratory 
examination October 1986; a VA pulmonary 
examination in April 1993; VA pulmonary 
function studies in November 1993; and VA 
pulmonary examinations in July 1998 and 
September 1998.  Pulmonary function 
tests, and any other indicated diagnostic 
studies, should be performed.  Results of 
the tests should be interpreted by the 
examiner, who should comment on any 
functional loss demonstrated by 
diagnostic tests and clinical 
examination.  The pulmonary function 
tests should be performed without the 
veteran having a back brace on, and both 
pre-bronchodilator and post-
bronchodilator results should be 
reported.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim for an 
increased evaluation for lung disability may now be granted.  
If the decision remains adverse to the veteran, he and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration.  The purpose of 
this REMAND is to obtain clarifying medical information. By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


